DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) of record were received on 7/15/2019, 7/18/2019, 7/24/2019, 12/12/2019, 1/28/2019, 4/6/2020, 4/24/2020, 8/14/2020, and 8/25/2020. 
Due to the large number of IDS references, only a cursory analysis was conducted. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-3, 6-11, 13-16, and 18-20 are pending. Claim 17 has been previously cancelled. Claim 4-5, 12, and 21-23 have been cancelled. Claims 1, 9, and 16 are the Allowance Office action is in response to the “AFCP2.0 request with Amendments and Remarks” received on 5/25/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 5/25/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
Office note: Since applicant has cancelled Claims 4-5, 12, and 21-23, all rejections and objections based thereon are considered moot.
With respect to the claim rejections on Claims 1-16 and 18-20 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-16 and 18-20 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-3, 6-11, 13-16, and 18-20: Claims 1, 9, and 16 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 9, and 16 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “one or more processors configured to be disposed onboard the vehicle and to examine the at least the first part of the first examination signal that is detected by the first receiving conductive body, the 
The closest prior art of reference is Karg (United States Patent Publication 2008/0105791). Karg, which is also a train track measuring system, however Karg does not specifically state a system with the limitation as cited above.
Another prior art of reference is Turner (United States Patent Publication 2005/0076716). Turner is also system and method for rail measurement, however Turner does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 9, and 16 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESS WHITTINGTON/Examiner, Art Unit 3669